DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Figure 1 in the reply filed on 10/5/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-7 and 13-20 read on the elected Species I of Figure 1 with claims 17-18 are generic to Species I-WIII.  This is not found persuasive because claim 6 comprising an overpass and claim 7 further comprises third/fourth planar coils do not read on elected Species I of Figure 1.  Claim 16 further comprises third/fourth planar coils and second shield do not read on elected Species I of Figure 1.  Claim 13 require “wherein a projection onto the first planar coil of a region enclosed by perimeter of the shield encloses a second area that is equal to the first area” do not read on elected Species I of Figure 1.  Claims 1-5, 17-20 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, applicant should clarify the structure and/or arrangement intended by “wherein a projection onto the first planar coil of a region enclosed by a perimeter of the shield covers a second area of the coil that is less than the first area.”  Applicant should clarify the structure of “a second area of the coil.”  What “coil” is intended?
Regarding claim 2, applicant should clarify the structure and/or arrangement intended by “a ratio of the second area to the first area is at least partially based on a ratio of a second common mode voltage ripple amplitude of the second planar coil to a first common mode voltage ripple amplitude of the first planar coil.”
Regarding claim 3, the “substantially” term is a relative term.  Applicant should clarify what is intended by “wherein the ratio of the second area to the first area and the ratio of the second common mode voltage ripple amplitude to the first common mode voltage ripple amplitude comprise substantially complementary percentages.”
Regarding claim 4, applicant should clarify the structure and/or arrangement intended by “wherein the ratio of the second common mode voltage ripple amplitude to the first common mode voltage ripple amplitude is substantially equal  to a coupling coefficient of the first and second planar coils.”  The term “substantially” is a relative term.
Regarding claim 19, applicant should clarify the structure and/or arrangement
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. [CN 106024340 A.]
Fang et al. discloses a micro-scale planar coil transformer comprising:
- a first planar [120] coil arranged in a first layer;
- a second planar coil [110] arranged in a second layer; and
- means [130] for reducing dipole radiation between the first and second planar coils, wherein the means for reducing dipole radiation between the first and second planar coils comprises means for blocking common-mode current between the first and second planar coils.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 19-20, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. [CN 106024340 A.]
Fang et al. discloses a micro-scale planar-coil transformer arranged on a substrate having an upper surface, comprising: 
- a first planar coil [120] arranged in a first layer occupying a first area in a plane parallel to the upper surface; 
- a second planar coil [110] arranged in a second layer; and 

Fang et al. further discloses the projecting areas of the first and second coils relative to the shielding.  Fang et al. also discloses the size of the second planar coil [110] could be adjusted according to the actual need of execution of inductance and resistance determination.  
The specific “projected area” [less than or equal] would have been an obvious design consideration, as best understood in view of the rejection under 35 USC 112 second paragraph, based on the intended desired inductances of the first and second coils of the transformer.
Regarding claim 5, Fang et al. discloses the transformer comprising only three metallization layers, the three metallization comprising the first layer, the second layer and the intermediate/shielding layer.
Regarding claims 2-4 and 19-20, as best understood in view of the rejection under 35 USC 112 second paragraph, Fang et al. further discloses the transformer structure with shielding between the first and second planar coils would exhibit common mode transient suppression performance.  This shielding structure/arrangement of Fang et al. would exhibit the common mode voltage ripple amplitude, as claimed, based on the adjustment and/or selection of the first and second planar coils relative to the shielding layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837